      Case 6:20-cv-00980-ADA Document 52-3 Filed 08/23/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

WSOU INVESTEMENTS, LLD D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,

                 Plaintiff,               6:20-cv-00980-ADA
                                          6:20-cv-00981-ADA
     v.                                   6:20-cv-00982-ADA

CANON, INC.,

                 Defendant.


CANON, INC.,

                 Third-Party Plaintiff,
                                          6:20-cv-00980-ADA
     v.

NXP USA, INC.,

                 Third-Party Defendant.



DECLARATION OF RICH MARTINELLI IN SUPPORT OF DEFENDANT CANON’S
              OPENING CLAIM CONSTRUCTION BRIEF
         Case 6:20-cv-00980-ADA Document 52-3 Filed 08/23/21 Page 2 of 3




        I, Richard F. Martinelli, declare as follows:

        1.      I am a Partner with the law firm of Orrick, Herrington & Sutcliffe LLP and am

one of the attorneys responsible for the representation of Defendant Canon, Inc. (“Canon” or

“Defendant”) in this matter. I make this declaration in support of Defendant Canon’s Opening

Claim Construction Brief.

        2.      If called to testify under oath in court, I could and would testify competently to

the facts stated herein.

        3.      Attached hereto as Exhibit 1 is a true and correct copy of U.S. Patent No.

7,054,346, produced by WSOU at WSOU-CANON-0000001- WSOU-CANON-0000012.

        4.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the file

history of U.S. Patent No. 7,054,346, produced by WSOU at WSOU-CANON-0000013-WSOU-

CANON-0000357.

        5.      Attached hereto as Exhibit 3 is a true and correct copy of U.S. Patent No.

5,377,221 to Munday et al., produced by Canon at CANON_980_00002568-

CANON_980_00002575.

        6.      Attached hereto as Exhibit 4 is a true and correct copy of U.S. Patent No.

6,345,066 to Haartsen, produced by Canon at CANON_980_00003165-

CANON_980_00003178.

        7.      Attached hereto as Exhibit 5 is a true and correct copy of U.S. Patent No.

5,541,954 to Emi, produced by Canon at CANON_980_00002601- CANON_980_00002619.
         Case 6:20-cv-00980-ADA Document 52-3 Filed 08/23/21 Page 3 of 3




        8.       Attached hereto as Exhibit 6 are true and correct copies of definitions for

“pseudorandom” and “random” from the third edition of The American Heritage College

Dictionary, produced by Canon at CANON_980_00003971-3973 and CANON_980_00003977-

3979.

        9.       Attached hereto as Exhibit 7 are true and correct copies of definitions for

“pseudorandom” and “random” from Webster’s II New College Dictionary, produced by Canon

at CANON_980_00003974- CANON_980_00003976 and CANON_980_00003980-

CANON_980_00003983.

        10.      Attached hereto as Exhibit 8 is a true and correct copy of U.S. Patent No.

7,116,714, produced by WSOU at WSOU-CANON-0000358- WSOU-CANON-0000374.

        11.      Attached hereto as Exhibit 9 is a true and correct copy of excerpts from the file

history of U.S. Patent No. 7,116,714, produced by WSOU at WSOU-CANON-0000375-WSOU-

CANON-0000635.

        I hereby declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge, information, and belief, formed after a reasonable inquiry under the

circumstances.

        Executed on the 23rd day of August, 2021, in New York, New York.




Dated: August 23, 2021                              Respectfully Submitted



                                                    /s/ Richard F. Martinelli
                                                    Richard F. Martinelli (pro hac vice)
                                                    rmartinelli@orrick.com


6
